Title: To James Madison from David Owings and David Woods, 12 December 1791
From: Owings, David,Woods, David
To: Madison, James


Sir,
Albemarle County Decr. 12th 1791
Permit us (th’o Stranger[s]) to beg leave to trouble you, with a matter that there is no one but you Can do for us.
We were Soldierers in the late Continen⟨tal⟩ army—and never have had our Claims Settled and have laid the matter before the Assembly of this State—and they have Judged it reasonable. And sent the papers on to Congress—in order to have them paid but we are inform’d Congress refus’d to take the matter up—and sent them back again to the Assembly. The Assembly have resolv’d to Send them back again to Congress. Therefore we Entreat you when the papers Comes to hand again—to Examine our claims and present them Seperate from the other Claims and take the matter up in our behalf—and write us word what is their fate or if there is any other voughers wanting more than is Contain’d among the papers. And you will much oblige your most obt. And very Humble Sts.
David Owings &David Woods
NB. If you write to us please to direct the letter to mr. Richd. Bruce who manages the matter for us.


D O
D—W

